DETAILED ACTION
This Final action is responsive to communications: 12/16/2021
Applicant amended claims 2, 6-7, 9-11, 15-16, 18; claims 1, 4 are in cancelled status. Claim 2-3, 5-21 are pending.  

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2, 11, and 19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9, 20 of U.S. Patent No. US 10,867,671 B1. Further supported by claims inclusive of 1-24 of  US 10,867,671 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other. See the following analysis:
Regarding independent claim 2,  US 10,867,671 B1 teaches a method, comprising (e.g. claim 1 and claim 9 of US 10,867,671 B1): 
applying, to a memory cell,  a first voltage during a selection procedure of a write operation; ,  (US 10,867,671 B1: claim 1, lines 2-4. See also claim 9, lines 1-4 )
, a second voltage higher than the first voltage at a first time based at least in part on applying the first voltage; (US 10,867,671 B1: claim 1, lines 8-10. See also claim 9, 5-10)
applying, to the memory cell, the second voltage at a second time based at least in part on applying the first voltage at the first time; and (US 10,867,671 B1: claim 1, lines 17-20. See also claim 9, lines 10-15); 
determining whether a snap back event occurs at the memory cell based at least in part on applying the first voltage, the second voltage at the first time, and the second voltage at the second time (US 10,867,671 B1: claims 1-2, 7-8); and
selecting the memory cell for the write operation based at least in part on determining (US 10,867,671 B1: claim 1, lines 21-23. See also claim 9, lines 15-19) whether the snap back event occurs at the memory cell  (US 10,867,671 B1: claim 2)
Regarding independent claim 11,  US 10,867,671 B1 teaches an apparatus comprising:  (US 10,867,671 B1: claim 10. See also claims 1 and 9)
an array of memory cells for storing information; and  (US 10,867,671 B1: claim 10, lines 1-2)
a controller coupled with the array of memory cells and configured to cause the apparatus to: (US 10,867,671 B1: claim 10, lines 3-4)
apply, to a memory cell, a first voltage during a selection procedure of a write operation; (US 10,867,671 B1: claim 10, lines 5-8)
apply, to the memory cell, a second voltage higher than the first voltage at a first time based at least in part on applying the first voltage; (US 10,867,671 B1: claim 10, lines 12-14)
(US 10,867,671 B1: claim 10, lines 18-20)
determine whether a snap back event occurs at the memory cell based at least in part on applying the first voltage, the second voltage at the first time, and the second voltage at the second time (US 10,867,671 B1: claims 1-2, 7-8); and
select the memory cell for the write operation based at least in part on (US 10,867,671 B1: claim 10, lines 3-4. See also claims 1 and 9) determining whether the snap back event occurs at the memory cell (US 10,867,671 B1: claim 2).
Regarding independent claim 19,  US 10,867,671 B1 teaches an apparatus, comprising: (US 10,867,671 B1: claim 20, see also claims 6-8 )
a first tile of memory cells configured to: (US 10,867,671 B1: claim 20, line 2)
apply, to a first memory cell of the first tile of memory cells, a first voltage during a first duration of a selection procedure; (US 10,867,671 B1: claim 20, lines 2-4)
apply, to the first memory cell, a second voltage during a second duration of the selection procedure after applying the first voltage; (US 10,867,671 B1: claim 20, lines 7-10)
determine that the first memory cell is selected after applying the second voltage; and (US 10,867,671 B1: claim 20, lines 11-12)
write a first logic state to the first memory cell based at least in part on determining that the first memory cell is selected; and (US 10,867,671 B1: claim 20, lines 13-15)
(US 10,867,671 B1: claim 20, line 16)
apply, to a second memory cell of the second tile of memory cells, the first voltage during the first duration of the selection procedure; (US 10,867,671 B1: claim 20, lines 16-19)
apply, to the second memory cell, the second voltage during the second duration of the selection procedure after applying the first voltage; (US 10,867,671 B1: claim 20, lines 22-25)
determine that the second memory cell is unselected after applying the second voltage; (US 10,867,671 B1: claim 20, lines 26-27)
apply, to the second memory cell, the second voltage during a third duration of the selection procedure based at least in part on determining that the second memory cell is unselected after the second duration; and (US 10,867,671 B1: claim 20, lines 28-31)
write a second logic state to the second memory cell (US 10,867,671 B1: claim 20, line 32).

6.	Claims 3, 5-10, 12-18, 20-21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10,867,671 B1. Further supported by US 2014/0362650 A1, US 2019/0027202 A1, US 2017/0047118 A1 for limitation analysis.
Analysis not shown.


Response to Arguments
Based on submitted drawing amendment 12/16/21, previous drawing objections (sec. 7 of previous OA) and claim objections (sec. 8a of previous OA) are being withdrawn.
Based on Title amendment, title objection is being withdrawn. Based on persuasive argument, previous spec objection (sec. 6b of previous OA) is being withdrawn.
Based on claim 4 cancellation, previous claim objection is being withdrawn.
Applicant’s arguments regarding obviousness rejection of claims 2, 11 over Castro are found persuasive and previous rejections are being withdrawn. Based on claims amendments 12/16/2021,  prior art rejections are being withdrawn.
Applicant has not argued substantively against nsdp double patenting rejection (or has not addressed the issue) and previous rejections are maintained.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure:
US 9,437,293 B1: Fig. 1-Fig. 8 disclosure applicable for all claims.
 Others: Prior Arts published discovered in International Search report and Written Opinion of the International Searching Authority Int'l Appl. No. PCT/US2020/037930, September 23,  2020, Korean Intellectual Property Office are all pertinent for rejection of all claims.  Provisional rejection is being proposed as follows based on international search report and written opinion: Claims 2-21 are rejected under 
Castro (US 2014/0362650 A1) is applicable for  Claims 2-5, 8, 12-14, and 17 . For example, regarding independent claim 2, Castro teaches a method (para [0022]: method employing “selection function”), comprising:  applying, to a memory cell (see Fig. 5A: M and para [0023]), a first voltage (para [0026], lines 6-8: taken as “selection pulse” applied initially but not sufficient. Taken as lower voltage not sufficient to cause snapback) during a selection procedure of a write operation (Fig. 6 in context of para [0026]: set write operation);  applying (during Fig. 6: 616), to the memory cell, a second voltage higher than the first voltage at a first time based at least in part on applying the first voltage (Fig. 6: “BL pulse” prior to 616. (para [0022] and para [0026], lines 6-8: sufficient voltage to cause “snapback”. See also para [0074]);  applying (at beginning of Fig. 6: 622), to the memory cell, the second voltage at a second time based at least in part on applying the first voltage at the first time (Fig. 6: “BL pulse” applied after snapback during 622 when memory in “stable” turned on state. See Fig. 6 for magnitude of the said two pulses are same); and  selecting (selecting for performing set write operation at Fig. 6: 618) the memory cell for the write operation based at least in part on applying the first voltage, the second voltage at the first time, and the second voltage at the second time (Fig. 6: 624 set write operation in context of para [0076]: third pulse BL pulse keep cell turned on in a stable on state and at 618 the selection is made to perform write).



Allowable Subject Matter
All claims 2-3, 5-21 are objected to because of nsdp double patenting rejection but would be allowable if the rejection is over-come. Applicant is also required to consider the prior art mentioned in above section.  
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)